Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
November 19, 2014, by and among Eureka Hunter Pipeline, LLC, a Delaware limited
liability company (“Borrower”), ABN AMRO Capital USA LLC, as Administrative
Agent and as LC Issuer, and the Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent and Lenders entered into that certain
Credit Agreement dated as of March 28, 2014 (as amended, supplemented, or
otherwise modified to the date hereof, the “Original Agreement”), for the
purpose and consideration therein expressed, whereby Lenders became obligated to
make loans to Borrower as therein provided; and

 

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Original
Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans which may hereafter be made by Lenders to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND REFERENCES

 

Section 1.1.                                 Terms Defined in the Original
Agreement. Unless the context otherwise requires or unless otherwise expressly
defined herein, the terms defined in the Original Agreement shall have the same
meanings whenever used in this Amendment.

 

Section 1.2.                                 Other Defined Terms. Unless the
context otherwise requires, the following terms when used in this Amendment
shall have the meanings assigned to them in this Section 1.2:

 

“Amendment” means this First Amendment to Credit Agreement.

 

“Amendment Documents” means this Amendment, the Consent and Agreement attached
hereto and all other Loan Documents executed and delivered in connection
herewith, including the supplements and amendments to the Security Documents
listed on Exhibit A.

 

“Credit Agreement” means the Original Agreement as amended hereby.

 

--------------------------------------------------------------------------------


 

ARTICLE II.

 

AMENDMENTS

 

Section 2.1.                                 Defined Terms.  The following
defined terms in Section 1.1 of the Original Agreement are hereby amended and
restated in their entirety to read as follows:

 

“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
(i) from the First Amendment Effective Date to the date on which Administrative
Agent receives a Compliance Certificate pursuant to Section 6.2(b) for the
Fiscal Quarter ending September 30, 2014, Pricing Level III shall apply, and
(ii) thereafter, the applicable rate per annum set forth in the grid below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by Administrative Agent pursuant to
Section 6.2(b):

 

Applicable Margin

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Eurodollar Loans
Letter of Credit
Fee

 

Base Rate Loans

 

Commitment
Fee Rate

 

I

 

> 4.5:1

 

3.00

%

2.00

%

0.500

%

II

 

>4.0:1 but <4.5:1

 

2.75

%

1.75

%

0.500

%

III

 

>3.5:1 but <4.0:1

 

2.50

%

1.50

%

0.500

%

IV

 

>3.0:1 but <3.5:1

 

2.25

%

1.25

%

0.375

%

V

 

>2.5:1 but <3.0:1

 

2.00

%

1.00

%

0.375

%

VI

 

< 2.5:1

 

1.75

%

0.75

%

0.375

%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
of the calendar month immediately following the date on which a Compliance
Certificate is delivered pursuant to Section 6.2(b); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level I shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.

 

2

--------------------------------------------------------------------------------


 

“Change of Control” means:

 

(a)                                 at any time prior to a Qualifying IPO,
(i) Magnum Hunter and Morgan Stanley shall collectively cease to own, directly
or indirectly, more than fifty percent (50%) of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Borrower or
(ii) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the Effective
Date) of Equity Interests representing more than thirty percent (30%) of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Magnum Hunter or (iii) Magnum Hunter shall cease to own, directly
or indirectly, thirty percent (30%) or more of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Borrower.

 

(b)                                 at any time from and after a Qualifying IPO,
(i) during any period of twelve (12) consecutive months, a majority of the seats
(other than vacant seats) on the Board of Directors of Borrower cease to be
occupied by individuals (1) who were members of the board of equivalent
governing body on the first day of such period, (2) whose election or nomination
to that board or equivalent governing body was approved by the individuals
referred to in clause (1) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body,
(3) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clauses (1) and (2) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body, or (4) who were appointed by Magnum Hunter or Morgan
Stanley, or (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the Effective Date) of Equity Interests representing more than thirty percent
(30%) of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Borrower (other than Magnum Hunter or Morgan
Stanley).

 

“Embargoed Person” means any party with whom dealings are restricted or
prohibited under Sanctions, including any party that (a) is publicly identified
on the most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a place of business in,
or is a Governmental Authority or governmental instrumentality of, a Sanctioned
Country (a “SDN”), (b) is publicly identified as prohibited from doing business
with the United States under the International Emergency Economic Powers Act,
the Trading With the Enemy Act, or any other Requirement of Law, or (c) is
Controlled or 25% or more directly or indirectly owned by a SDN.

 

“Eureka Operating Agreement” means that certain Second Amended and Restated
Limited Liability Company Agreement of Parent, dated as of October 3, 2014, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

3

--------------------------------------------------------------------------------


 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Loan, the rate per annum equal to (i) the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for Dollars) for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen (the “LIBO Screen Rate”), at approximately 11:00 a.m., London
time, 2 Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or (ii) if such rate is not available at
such time for any reason, the rate per annum determined by Administrative Agent
to be the offered rate on such other page or other service that displays such
rate for deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted and with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) 2 Business Days prior to
the commencement of such Interest Period, provided that if the Eurodollar Rate
shall be less than zero under this clause (a) or clause (b), such rate shall be
deemed to be zero for purposes of this Agreement; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) the LIBO Screen
Rate, at approximately 11:00 a.m., London time determined 2 Business Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of 1 month commencing that day or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by Administrative
Agent to be the offered rate on such other page or other service that displays
such rate for deposits in Dollars for delivery on the date of determination in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to 1 month, at the date and time of
determination.

 

Section 2.2.                                 Additional Defined Term. 
Section 1.1 of the Original Agreement is hereby amended to add the following
definitions:

 

“First Amendment Effective Date”  means November 19, 2014.

 

“Morgan Stanley” means MSIP II Buffalo Holdings LLC, a Delaware limited
liability company, and its Affiliates.

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government (currently,
Cuba, Iran, Burma, North Korea, Sudan, and Syria).

 

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S.

 

4

--------------------------------------------------------------------------------


 

Department of Commerce; (b) the United Nations Security Council; (c) the
European Union or any of its member states; (d) Her Majesty’s Treasury of the
United Kingdom; or (e) any other relevant authority.

 

“Specified Acquisition” means an acquisition of capital assets by any Restricted
Person for a purchase price of not less than $50,000,000.

 

“Specified Acquisition Period” means a period elected by Borrower in respect of
a Specified Acquisition that commences on and including last day of the Fiscal
Quarter in which such Specified Acquisition occurred and ends on the day prior
to (and not including) the earlier of (a) the last day of the second Fiscal
Quarter following the Fiscal Quarter in which such Specified Acquisition
occurred or (b) the last day of the Fiscal Quarter following the Fiscal Quarter
in which such Specified Acquisition occurred on which the Consolidated Leverage
Ratio does not exceed 4.75 to 1.00; provided, that (i) Borrower shall make such
election by notice to Administrative Agent not later than the date on which the
Compliance Certificate is due under Section 6.2(b) in respect of the Fiscal
Quarter in which such Specified Acquisition occurred, (ii) only one Specified
Acquisition Period may be elected with respect to any particular Specified
Acquisition, and (iii) following the election of a Specified Acquisition Period,
Borrower may not elect a subsequent Specified Acquisition Period unless, at the
time of such subsequent election, the Consolidated Leverage Ratio does not
exceed 4.75 to 1.00.

 

“USA PATRIOT Act” has the meaning given in the definition of “Anti-Terrorism
Laws”.

 

Section 2.3.                                 ArcLight. The definition of
“ArcLight” in Section 1.1 of the Original Agreement is hereby deleted.

 

Section 2.4.                                 Patriot Act.  The definition of
“Patriot Act” in Section 1.1 of the Original Agreement is hereby deleted.

 

Section 2.5.                                 Use of Proceeds.  The last sentence
in Section 2.4 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

 

No part of the proceeds of any Loan or Letter of Credit, directly or indirectly,
will be used, and none of the Borrower, nor any of its Subsidiaries or their
respective directors, officers, employees, Affiliates or agents shall lend,
contribute or otherwise make available such proceeds to any Person, (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Terrorism Laws or the FCPA, (B) for the purpose of
funding, financing or facilitating the activities, business or transaction of or
with (i) any Person currently subject to any U.S. sanctions administered by
OFAC, (ii) any Embargoed Person, or (iii) in any Sanctioned Country, or (C) in
any manner that would result in the violation of any Sanctions by any Person
(including any Person participating in the transactions contemplated hereunder,
whether as underwriter, advisor lender, investor or otherwise).

 

5

--------------------------------------------------------------------------------


 

Section 2.6.                                 Increase to Aggregate Commitments.
 Section 2.18 of the Original Agreement is hereby deleted in its entirety.

 

Section 2.7.                                 Capital Requirements.  The
reference to “capital requirements” in Section 3.2(b) of the Original Agreement
is hereby amended to read “capital or liquidity requirements”.

 

Section 2.8.                                 Additional Conditions Precedent. 
The following proviso in Section 4.2 of the Original Agreement which reads as
follows:

 

“No Lender has any obligation to make any Loan (including its first), and LC
Issuer has no obligation to issue any Letter of Credit (including its first),
unless the following conditions precedent have been satisfied:”

 

is hereby amended to read as follows:

 

“No Lender has any obligation to make any Loan (including its first), and LC
Issuer has no obligation to issue any Letter of Credit (including its first) or
issue amendments or extensions to any Letter of Credit, unless the following
conditions precedent have been satisfied:”

 

Section 2.9.                                 Anti-Terrorism Laws.  Section 5.24
of the Original Agreement is hereby amended in its entirety to read as follows:

 

None of Borrower, any of its Subsidiaries, or, to the knowledge of Borrower, any
of their respective directors, officers, employees or Affiliates (i) has
violated or is in violation of Anti-Terrorism Laws or Sanctions, (ii) has
engaged or engages in any transaction, investment, undertaking or activity that
conceals the identity, source or destination of the proceeds from any category
of offenses designated in the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Co-operation and
Development’s Financial Action Task Force on Money Laundering, (iii) is an
Embargoed Person, (iv) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Embargoed Person, (v) deals in, or otherwise engages in any transaction related
to, any property or interests in property blocked pursuant to any Anti-Terrorism
Law or (vi) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

Section 2.10.                          Foreign Corrupt Practices.  Section 5.25
of the Original Agreement is hereby amended in its entirety to read as follows:

 

Neither Borrower nor any of its Subsidiaries or Affiliates is aware of or has
taken any action, directly or indirectly, that would result in a material
violation by such Persons of the FCPA, including without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official

 

6

--------------------------------------------------------------------------------


 

thereof or any candidate for foreign political office, in contravention of the
FCPA; and, Borrower, its Subsidiaries, and, to the knowledge of Borrower, their
respective directors, officers, employees and Affiliates, have conducted their
business in material compliance with the FCPA.

 

Section 2.11.                          Limitation on Dispositions.  Clause
(k) of Section 7.5 of the Original Agreement is hereby amended in its entirety
to read as follows:

 

(k)                                 any other properties that are Disposed of
not in the aggregate in excess of $10,000,000 during any Fiscal Year.

 

Section 2.12.                          Distributions to Parent. Clause (c) of
Section 7.6 of the Original Agreement is hereby amended in its entirety to read
as follows:

 

(c)                                  at any time prior to a Qualifying IPO,
Distributions to Parent to enable Parent to make the payments required under
Section 6.1(b) of the Eureka Operating Agreement as in effect on November 19,
2014;

 

Section 2.13.                          Dividends and Distributions. Clause
(e) of Section 7.6 of the Original Agreement is hereby amended in its entirety
to read as follows:

 

(e)                                  [Reserved]; or

 

Section 2.14.                          Maximum Leverage Ratio. 
Section 7.14(a) of the Original Agreement is hereby amended in its entirety to
read as follows:

 

(a)                                 As of the end of each Fiscal Quarter, the
ratio of Consolidated Funded Debt as of the end of such Fiscal Quarter to
Annualized Consolidated EBITDA will not be greater than (i) if a Specified
Acquisition Period is not then in effect, 4.75 to 1.00, and (ii) if a Specified
Acquisition Period is then in effect, 5.25 to 1.00.

 

Section 2.15.                          Events of Default.  The reference to
“(h)(i), (h)(ii) or (h)(iii)” in Section 8.1 of the Original Agreement is hereby
amended to read “(i)(i), (i)(ii) or (i)(iii)”.

 

Section 2.16.                          USA PATRIOT Act Notice.  Section 10.13 of
the Original Agreement is hereby amended in its entirety to read as follows:

 

Each Lender that is subject to the USA PATRIOT Act and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower and each other
Restricted Person that pursuant to the requirements of the USA PATRIOT Act, it
is required to obtain, verify and record information that identifies Borrower
and each other Restricted Person, which information includes the name and
address of Borrower and each other Restricted Person and other information that
will allow such Lender or Administrative Agent, as applicable, to identify
Borrower and each other Restricted Person in accordance with the USA PATRIOT
Act.

 

Section 2.17.                          Lenders Schedule.  Schedule 1 to the
Original Agreement is hereby amended in its entirety to read as set forth in
Schedule 1 attached hereto.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III.

 

CONDITIONS OF EFFECTIVENESS

 

Section 3.1.                                 Effective Date. This Amendment
shall become effective as of the date first above written when and only when:

 

(a)                                 Amendment Documents. Administrative Agent
shall have received duly executed and delivered counterparts of each Amendment
Document (i) in form, substance and date satisfactory to Administrative Agent,
and (ii) in such numbers as Administrative Agent or its counsel may reasonably
request.

 

(b)                                 Officer’s Certificate. Administrative Agent
shall have received a certificate of the secretary, assistant secretary or other
Responsible Officer of Borrower certifying as of the date of this Amendment
(i) that there have been no changes to the Organizational Documents of Borrower
since the Closing Date, (ii) the resolutions of Borrower approving this
Amendment, the other Amendment Documents and the related transactions (which
certification may, if applicable, be by reference to previously adopted
resolutions), and (iii) the signature and incumbency certificates of the
officers of Borrower (which certification may, if applicable, be by reference to
previously delivered incumbency certificates).

 

(c)                                  Existence and Good Standing Certificates.
Administrative Agent shall have received an existence and good standing
certificate from the applicable Governmental Authority of Borrower’s
jurisdiction of incorporation, organization or formation, dated a recent date
prior to the effectiveness of this Amendment.

 

(d)                                 Opinions of Counsel. Administrative Agent
shall have received written opinions of counsel to Restricted Persons opining as
to such matters as Administrative Agent may reasonably request, dated as of the
effectiveness of this Amendment and in form and substance reasonably
satisfactory to Administrative Agent (and each Restricted Person hereby
instructs such counsel to deliver such opinions to Administrative Agent and
Lenders).

 

(e)                                  Fees. Borrower shall have paid, in
connection with such Loan Documents, all fees and reimbursements to be paid to
Administrative Agent pursuant to any Loan Documents, or otherwise due
Administrative Agent and including fees and disbursements of Administrative
Agent’s attorneys.

 

(f)                                   Other Documentation. Administrative Agent
shall have received all documents and instruments that Administrative Agent has
then reasonably requested, in addition to those described in this Section 3.1.
All such additional documents and instruments shall be reasonably satisfactory
to Administrative Agent in form, substance and date.

 

(g)                                  No Default. Immediately prior to and after
giving effect to the effectiveness of this Amendment, no Default has occurred or
is continuing or shall result from the effectiveness of this Amendment.

 

8

--------------------------------------------------------------------------------


 

(h)                                 Representations and Warranties.  All
representations and warranties made by any Restricted Person in any Loan
Document shall be true and correct in all material respects (except where
qualified by materiality, in which case, true and correct in all respects) on
and as of the time of the effectiveness hereof as if such representations and
warranties had been made as of the time of the effectiveness hereof except to
the extent that such representation or warranty was made as of a specific date,
in which case such representation or warranty shall be true and correct in all
material respects (except where qualified by materiality, in which case, true
and correct in all respects) as of such specific date and except that the
representations and warranties contained in subsections (a) of Section 5.6 shall
be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.2.

 

(i)                                     Closing Certificate. Administrative
Agent shall have received a closing certificate of a Responsible Officer of
Borrower in the form of Exhibit B.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.                                 Representations and Warranties of
Borrower. In order to induce each Lender to enter into this Amendment, Borrower
represents and warrants to each Lender that:

 

(a)                                 All representations and warranties made by
any Restricted Person in any Loan Document are true and correct in all material
respects (except where qualified by materiality, in which case, true and correct
in all respects) on and as of time of the effectiveness hereof as if such
representations and warranties had been made as of the time of the effectiveness
hereof (except to the extent that such representation or warranty was made as of
a specific date, in which case such representation or warranty shall be true and
correct in all material respects (except where qualified by materiality, in
which case, true and correct in all respects) as of such specific date and
except that the representations and warranties contained in subsections (a) of
Section 5.6 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.2).

 

(b)                                 Each Restricted Person has duly taken all
action necessary to authorize the execution and delivery by it of the Amendment
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder.

 

(c)                                  The execution and delivery by the various
Restricted Persons of the Amendment Documents to which each is a party, the
performance by each of its obligations under such Amendment Documents, and the
consummation of the transactions contemplated by the various Amendment
Documents, do not and will not (a) conflict with, violate or result in a breach
of any provision of (i) any Law, (ii) the Organizational Documents of any
Restricted Person, or (iii) the judgment, license, order or permit applicable to
or binding upon any Restricted Person, (b) result in the acceleration of any
Indebtedness owed by any Restricted Person, or (c) result in or

 

9

--------------------------------------------------------------------------------


 

require the creation of any Lien upon any assets or properties of any Restricted
Person except as expressly contemplated or permitted in the Loan Documents.
Except (i) as expressly contemplated in the Loan Documents and (ii) such as have
been obtained or made and are in full force and effect, no permit, consent,
approval, authorization or order of, and no notice to or filing with, any
Governmental Authority or third party is required on the part of or in respect
of a Restricted Person in connection with the execution, delivery or performance
by any Restricted Person of any Amendment Document to which it is a party or to
consummate any transactions contemplated thereby.

 

(d)                                 This Amendment is, and the other Amendment
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person that is a party hereto or thereto,
enforceable against such Restricted Person in accordance with their terms except
as such enforcement may be limited by bankruptcy, insolvency or similar Laws of
general application relating to the enforcement of creditors’ rights and by
general principles of equity.

 

ARTICLE V.

 

MISCELLANEOUS

 

Section 5.1.                                 Ratification of Agreements. The
Original Agreement as hereby amended is hereby ratified and confirmed in all
respects. The Loan Documents, as they may be amended or affected by the various
Amendment Documents, are hereby ratified and confirmed in all respects. Any
reference to the Credit Agreement in any Loan Document will be deemed to be a
reference to the Original Agreement as hereby amended. The execution, delivery
and effectiveness of this Amendment and the other Amendment Documents shall not,
except as expressly provided herein or therein, operate as a waiver of any
right, power or remedy of Lenders under the Credit Agreement, the Notes, or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement, the Notes or any other Loan Document.

 

Section 5.2.                                 Survival of Agreements. All of each
Restricted Person’s various representations, warranties, covenants and
agreements in the Amendment Documents shall survive the execution and delivery
thereof and the performance thereof, including the making or granting of the
Loans and the delivery of the Amendment Documents, and shall further survive
until all of the Obligations are paid in full to each Lender Party and all of
Lender Parties’ obligations to Borrower are terminated. All statements and
agreements contained in any certificate or instrument delivered by any
Restricted Person hereunder or under the Credit Agreement to any Lender shall be
deemed to constitute representations and warranties by, and/or agreements and
covenants of, Borrower under this Amendment and under the Credit Agreement.

 

Section 5.3.                                 New Lenders Commitments.  Each
financial institution listed on Schedule 1 attached hereto who was not a Lender
under the Original Agreement hereby becomes a party to the Credit Agreement as a
Lender (each a “New Lender”).  By its execution and delivery of this Amendment,
each New Lender hereby assumes all of the rights and obligations of a Lender
under the Original Agreement in respect of its Commitment set forth on Schedule
1 attached hereto.  Administrative Agent, the LC Issuer, and Borrower hereby
consent to and approve each New Lender and the Commitment of each New Lender.

 

10

--------------------------------------------------------------------------------


 

Section 5.4.                                 New Lender Representations and
Agreements.  Each New Lender hereby represents and warrants to Administrative
Agent and the LC Issuer as follows:  (a) it is not Borrower, an Affiliate of
Borrower, a Subsidiary of Borrower, a natural person, a Defaulting Lender, a
Subsidiary of a Defaulting Lender, or a Person who, upon becoming a Lender,
would constitute a Defaulting Lender or a Subsidiary of a Defaulting Lender,
(b) from and after the Effective Date, it shall be bound by the provisions of
the Original Agreement (as amended hereby) as a Lender thereunder and, to the
extent of its Commitment, shall have the obligations of a Lender thereunder,
(c) it is sophisticated with respect to decisions to acquire assets of the type
represented by such Commitment and either it, or the Person exercising
discretion in making its decision to acquire such Commitment, is experienced in
acquiring assets of such type, (d) it has received a copy of the Original
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant thereto and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment and become a
Lender under the Credit Agreement on the basis of which it has made such
analysis and decision independently and without reliance on Administrative
Agent, the LC Issuer or any other Lender, and (e) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Original Agreement, duly completed and executed by it; and
agrees that (1) it will, independently and without reliance on Administrative
Agent, LC Issuer or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(2) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

Section 5.5.                                 Reallocation.  The Lenders have
authorized Administrative Agent and Borrower to make non-ratable borrowings and
prepayments of the Loans, and if any such prepayment requires the payment of
Eurodollar Rate Loans other than on the last day of the applicable Interest
Period, Borrower shall pay any required amounts pursuant to Section 2.11, in
order to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Amendment and from the Commitments of the New Lenders.

 

Section 5.6.                                 Loan Documents.  The Amendment
Documents are each a Loan Document, and all provisions in the Credit Agreement
pertaining to Loan Documents apply thereto.

 

Section 5.7.                                 Governing Law.  THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

Section 5.8.                                 Interpretive Provisions. 
Section 1.3 of the Credit Agreement is incorporated herein by reference herein
as if fully set forth.

 

Section 5.9.                                 Counterparts; Fax.  This Amendment
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
(i.e.,

 

11

--------------------------------------------------------------------------------


 

“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES HERETO.

 

[The remainder of this page has been intentionally left blank.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

 

EUREKA HUNTER PIPELINE, LLC,

 

Borrower

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

 

Name:

Joseph C. Daches

 

 

Title:

Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

Administrative Agent, LC Issuer, and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name:

Darrell Holley

 

 

Title:

Managing Director

 

 

 

/s/ Casey Lowary

 

Casey Lowary

 

Executive Director

 

--------------------------------------------------------------------------------


 

 

CIT BANK,

 

a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Gyurindak

 

 

Name:

Joseph Gyurindak

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Kristan Spivey

 

 

Name:

Kristan Spivey

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

a Lender

 

 

 

 

 

By:

/s/ Matt Worstell

 

 

Name:

Matt Worstell

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Keith Cox

 

 

Name:

Keith Cox

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

ONEWEST BANK, N.A.,

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Sean Murphy

 

 

Name:

Sean Murphy

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY (A.K.A. BB&T),

 

a Lender

 

 

 

 

 

 

By:

/s/ James Giordano

 

 

Name:

James Giordano

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Christopher Renyi

 

 

Name:

Christopher Renyi

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.,

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

 

Name:

Aidan Lanigan

 

 

Title:

SVP

 

 

 

 

 

 

 

 

 

By:

/s/ Kel Christensen

 

 

Name:

Kel Christensen

 

 

Title:

VP

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

a Lender

 

 

 

 

 

 

 

By:

/s/ John Lozano

 

 

Name:

John Lozano

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION,

 

a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Mark A. Serice

 

 

Name:

Mark A. Serice

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK N.A.,

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Jeff Ard

 

 

Name:

Jeff Ard

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Christopher Day

 

 

Name:

Christopher Day

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ D. Andrew Maletta

 

 

Name:

D. Andrew Maletta

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Kirk L. Tashjian

 

 

Name:

Kirk L. Tashjian

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

CONSENT AND AGREEMENT

 

This Consent and Agreement is made as of November 19, 2014 by each of the
undersigned Guarantors and is being executed in connection with that certain
First Amendment to Credit Agreement dated as of even date herewith (the “First
Amendment”) among Eureka Hunter Pipeline, LLC, a Delaware limited liability
company (“Borrower”), ABN AMRO Capital USA LLC, as Administrative Agent (in such
capacity, “Administrative Agent”) and as LC Issuer, and the Lenders party
thereto, which amends that certain Credit Agreement, dated as of March 28, 2014
(as amended, supplemented or otherwise modified to the date hereof, the “Credit
Agreement”), among Borrower, Administrative Agent, LC Issuer and Lenders.  Each
capitalized term used herein but not otherwise defined herein has the meaning
given such term in the Credit Amendment.

 

Each of the undersigned Guarantors hereby (i) consents to the provisions of the
Amendment Documents (as defined in the First Amendment) and the transactions
contemplated therein, (ii) ratifies and confirms the Guaranty dated as of
March 28, 2014 (as amended, supplemented or otherwise modified to the date
hereof, the “Guaranty”) made by it and the other Guarantors party thereto in
favor of Administrative Agent for the benefit of the Guaranteed Parties (as such
term is defined therein) and the other Loan Documents to which it is a party,
(iii) agrees that all of its respective obligations and covenants thereunder
shall remain unimpaired by the execution and delivery of the First Amendment and
the other Amendment Documents, (iv) represents and warrants to the Lender
Parties that each representation and warranty made with respect to it in any
Amendment Document is true and correct in all respects on and as of time of the
effectiveness of the First Amendment as if such representations and warranties
had been made as of the time of the effectiveness of the First Amendment (except
to the extent that such representation or warranty was made as of a specific
date, in which case such representation or warranty is true and correct in all
respects as of such specific date), and (v) agrees that the Guaranty and such
other Loan Documents remain in full force and effect.

 

Each of the undersigned Guarantors hereby ratifies and confirms the pledge of
and/or grant of a security interest in its assets which are Collateral to secure
the Obligations, all as provided in the Security Documents as originally
executed, and acknowledges and agrees that such guarantee, pledge and/or grant
shall continue in full force and effect in respect of, and to secure, such
Obligations under the Credit Agreement and the other Loan Documents.

 

[The remainder of this page has been intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Consent and Agreement is made and delivered as of the
date first referenced above.

 

 

Eureka Hunter Land, LLC

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

TransTex Hunter, LLC

 

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECURITY DOCUMENTS

 

·                  First Supplement and Amendment to Open-End Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement

 

·                  First Supplement to Deed of Trust, Credit Line Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CLOSING CERTIFICATE

 

November 19, 2014

 

Reference is made to that certain Credit Agreement dated as of March 28, 214 (as
amended or supplemented, the “Agreement”), by and among Eureka Hunter Pipeline,
LLC, a Delaware limited liability company (“Borrower”), ABN AMRO Capital USA
LLC, as Administrative Agent (in such capacity “Agent”) and as LC Issuer, and
the Lenders party thereto.  Terms which are defined in the Credit Agreement are
used herein with the meanings given them in the Credit Agreement.  The
undersigned, Joseph C. Daches, solely in his capacity as Senior Vice President
and Treasurer of Borrower, does hereby certify that he has made a thorough
inquiry into all matters certified herein and, based upon such inquiry,
experience, and the advice of counsel, does hereby further certify that:

 

He is the duly elected, qualified, and acting Senior Vice President and
Treasurer of Borrower.

 

All representations and warranties made by any Restricted Person in any Loan
Document shall be true and correct in all material respects (except where
qualified by materiality, in which case, true and correct in all respects) on
and as of the date hereof as if such representations and warranties had been
made as of the date hereof except to the extent that such representation or
warranty was made as of a specific date, in which case such representation or
warranty shall be true and correct in all material respects (except where
qualified by materiality, in which case, true and correct in all respects) as of
such specific date and except that the representations and warranties contained
in subsections (a) of Section 5.6 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.2.

 

Immediately prior to and after giving effect to the effectiveness of that
certain First Amendment, dated as of the date hereof (the “Amendment”), by and
among Borrower, Agent and the Lenders party thereto, no Default has occurred or
is continuing or shall result from the effectiveness of the Amendment.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the foregoing certifications are made and delivered as of
the date first referenced above.

 

 

 

By:

 

 

Name:

Joseph C. Daches

 

Title:

Senior Vice President and Treasurer

 

[SIGNATURE PAGE TO CLOSING CERTIFICATE]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

LENDERS SCHEDULE

 

Name of Lender

 

Commitment
Amount

 

Applicable
Percentage

 

ABN AMRO Capital USA LLC

 

$

45,000,000

 

20.00000000000

%

CIT Bank

 

$

24,000,000

 

10.66666666667

%

Royal Bank of Canada

 

$

20,000,000

 

8.88888888889

%

BNP Paribas

 

$

18,000,000

 

8.00000000000

%

OneWest Bank N.A.

 

$

18,000,000

 

8.00000000000

%

Branch Banking and Trust Company (A.K.A. BB&T)

 

$

15,000,000

 

6.66666666667

%

The Huntington National Bank

 

$

15,000,000

 

6.66666666667

%

Santander Bank, N.A.

 

$

15,000,000

 

6.66666666667

%

U.S. Bank National Association

 

$

15,000,000

 

6.66666666667

%

Amegy Bank National Association

 

$

10,000,000

 

4.44444444444

%

Citibank N.A.

 

$

10,000,000

 

4.44444444444

%

Credit Suisse AG, Cayman Islands Branch

 

$

10,000,000

 

4.44444444444

%

Deutsche Bank AG New York Branch

 

$

10,000,000

 

4.44444444444

%

 

 

 

 

 

 

TOTAL

 

$

225,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Lenders’ Addresses:

 

ABN AMRO Capital USA LLC

5800 Granite Pkwy, Suite 265

Plano, TX 75024

Attn: Casey Lowary

Telephone: 972-543-6401

Email: casey.lowary@abnamro.com

 

CIT Bank

11 West 42nd Street, 12th Floor

New York, NY 10036

Attn: John Feeley

Telephone: 212-461-5736

Facsimile: 212-771-6023

Email: john.feeley@cit.com

 

Royal Bank of Canada

Williams Tower, Suite 3900

2800 Post Oak Blvd.

Houston, TX 77056

Attn: Kristan Spivey

Telephone: 713-403-5669

Facsimile: 713-403-5624

Email: kristan.spivey@rbccm.com

 

BNP Paribas

100 Crescent Court, Suite 500

Dallas, TX 75201

Attn: Matt Worstell

Telephone: 214-468-2626

Facsimile: 214-969-9332

Email: Matt.worstell@us.bnpparibas.com

 

OneWest Bank N.A.

3232 McKinney Ave, Suite 820

Dallas, TX 75204

Attn: Michael Dombroski

Telephone: 214-220-3004

Facsimile: 214-855-1430

Email: Michael.dombroski@owb.com

 

Branch Banking and Trust Company (A.K.A. BB&T)

333 Clay, Suite 3800

Houston, TX 77002

Attn: Ryan Michael

 

--------------------------------------------------------------------------------


 

Telephone: 713-797-2145

Facsimile: 713-932-6285

Email: rmichael@bbandt.com

 

The Huntington National Bank

2 Oliver Street

Boston, MA 02110

Attn: Christopher Renyi

Telephone: 617-316-8911

Facsimile: 877-274-8593

Email: Christopher.renyi@huntington.com

 

Santander Bank, N.A.

1201 Louisiana St., Suite 2720

Houston, TX 77002

Attn: Brian Curran

Telephone: 713-353-8962

Email: Bcurran1@santander.us

 

U.S. Bank National Association

950 17th Street

8th Floor-DN-CO-T8E

Denver, CO 80202

Attn: John C. Lozano

Telephone: 303-585-4355

Facsimile: 303-585-4362

Email: John.lozano@usbank.com

 

Amegy Bank National Association

4400 Post Oak Parkway

Houston, TX 77027

Attn: Mark A. Serice

Telephone: 713-232-1110

Facsimile: 713-561-0345

Email: mark.serice@amegybank.com

 

Citibank N.A.

811 Main Street, Suite 4000

Houston, TX 77006

Attn: Jeff Ard

Telephone: 713-821-4727

Email: Jeff.ard@citi.com

 

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

 

--------------------------------------------------------------------------------


 

Attn: Nupur Kumar

Telephone: 212-538-4044

Facsimile: 212-322-0419

Email: nupur.kumar@credit-suisse.com

 

Deutsche Bank AG New York Branch

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Attn: Yawar Habib

Telephone: 904-271-2531

Email: chris.park@db.com

 

--------------------------------------------------------------------------------